Citation Nr: 0533386	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  01-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 24, 1997, 
for a grant of service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and Mother


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1974.

This appeal arises from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, which granted service connection for 
paranoid schizophrenia, effective October 24, 1997.  

In September 2002, the Board rendered a decision denying the 
claim currently on appeal.  The U.S. Court of Appeals for 
Veterans Claims (Court), pursuant to a Motion for Remand and 
Stay of Proceedings, issued an Order dated in March 2003 
mandating further development.  Pursuant to this order, the 
Board remanded this matter for further development in June 
2003.   

To the extent that the veteran, in a September 2003 
statement, appears to request an additional "Board" 
hearing, the Board finds such an additional hearing 
unwarranted.  The veteran appeared before a Board hearing in 
May 2000 to address his service connection claim for paranoid 
schizophrenia.  He appeared before a Board hearing in June 
2002 to address the issue at hand, effective date for the 
service connection grant.  In October 2003, he appeared to 
override his request for a Board hearing with a request for a 
personal hearing before the RO.  This personal hearing was 
held on February 2005.  Since remand for further development 
in June 2003, the veteran has not submitted substantive 
evidence which impacts the issue at hand.  In January 2005, 
the veteran's representative stated that "[t]here has been 
no new evidence submitted in support of this appeal."  And 
the veteran has had ample opportunity to submit additional 
information and evidence in writing since the remand.  


FINDING OF FACT

A request by the veteran to reopen his claim of entitlement 
to service connection for paranoid schizophrenia was not 
received prior to October 24, 1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 24, 1997, for a grant of service connection for 
paranoid schizophrenia have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an earlier effective date for a 
service connection grant.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a Statement of the Case 
dated in February 2001, a Board decision dated in September 
2002, Supplemental Statements of the Case (SSOC) issued in 
September 2002 and May 2005, and a letter by the RO dated in 
July 2005.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC, SSOCs, and Board decision notified the veteran of 
the relevant law and regulations pertaining to his claim.  In 
addition, the RO's July 2005 letter provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA notified the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the RO's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded VA 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Earlier Effective Date Claim

The veteran claims he is entitled to an earlier effective 
date here.  For the reasons set forth below, the Board 
disagrees and finds the RO's denial of the veteran's claim 
the proper course of action.  

The veteran was originally granted service connection for 
paranoid schizophrenia based on new and material evidence.  
The effective date of a grant of service connection based on 
new and material evidence received after final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for 
VA benefits (including that from a Member of Congress) may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

The most recent final decision denying service connection for 
paranoid schizophrenia prior to the June 2000 grant of 
service connection for paranoid schizophrenia was a January 
1990 rating decision (and July 1990 statement of the case).  
Service connection for paranoid schizophrenia was established 
by an RO rating decision dated in June 2000, effective from 
October 24, 1997, the date the RO received the request to 
reopen the claim for service connection for paranoid 
schizophrenia.

It is undisputed that on October 24, 1997, the RO received a 
request by the veteran to reopen his claim for entitlement to 
service connection for paranoid schizophrenia.  The question 
then remains as to whether VA was in receipt or possession of 
any evidence between January 1990, the date of the most 
recent final RO decision, and October 24, 1997, the date of 
the reopened claim, that can reasonably be construed as a 
formal or informal claim of entitlement to VA benefits based 
on paranoid schizophrenia.

Although congressional correspondence concerning the veteran 
was received by the RO in April 1992, that communication did 
not include any request that his psychiatric disability claim 
be reopened.  In a letter responding to the congressional 
inquiry dated April 23, 1992, the RO informed the veteran's 
congressman and representative about the status of the 
veteran's claim, especially as it pertained to a March 1987 
Board decision.  In the April 1992 letter, the RO stated that 
the veteran could reopen his claim at any time.  A review of 
the clams file, however, indicates that until October 24, 
1997, no such claim was filed.

In short, the earliest request by the veteran to reopen his 
claim for service connection for paranoid schizophrenia was 
October 24, 1997.  In view of the foregoing, the Board finds 
that the proper effective date of the grant of service 
connection for paranoid schizophrenia is October 24, 1997.










ORDER

Entitlement to an effective date prior to October 24, 1997, 
for a grant of service connection for paranoid schizophrenia 
is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


